Citation Nr: 0124930	
Decision Date: 10/18/01    Archive Date: 10/23/01

DOCKET NO.  98-18 663	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUE

Entitlement to an increased rating for bilateral pes planus, 
currently rated 10 percent disabling.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Artur F. Korniluk, Associate Counsel


INTRODUCTION

The veteran had active military service from April 1943 to 
February 1946.  This matter comes to the Board of Veterans' 
Appeals (Board) from the Department of Veterans Affairs (VA) 
Montgomery Regional Office (RO) August 1997 rating decision 
which denied a rating in excess of 10 percent for the 
service-connected bilateral pes planus.  In September 2000, 
the Board remanded this case for additional development of 
the evidence.


FINDINGS OF FACT

1.  The veteran's service-connected bilateral pes planus is 
associated with exostosis over the left first metatarsal, 
vascular calcification, mild digital contractures, and the 
arch of each foot is 2.5 centimeters (cm) from the floor when 
standing.  

2.  He experiences constant foot pain, stiffness, swelling, 
discomfort, tenderness, instability, weakness, excess 
fatigability, and incoordination, increasing when walking any 
distance and on prolonged standing (flare-ups of symptoms are 
productive of additional 15 percent of functional 
impairment); he walks with antalgic gait with the help of a 
cane, and wears orthopedic shoes and shoe inserts.


CONCLUSION OF LAW

Resolving the benefit of the doubt in the veteran's favor, 
the criteria for a 30 percent rating for bilateral pes planus 
have been met.  38 U.S.C.A. § 1155 (West 1991); 38 C.F.R. 
§§ 4.3, 4.7, 4.40, 4.45, 4.71a, Code 5276 (2001).



REASONS AND BASES FOR FINDINGS AND CONCLUSION

During the pendency of this appeal, the Veterans Claims 
Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 
2096 (2000), was enacted providing new requirements regarding 
notice to veterans and their representatives and specified 
duties to assist in the development of a claim.  Consistent 
with such duty, the Board remanded this case in September 
2000 for additional development of the evidence, including VA 
medical examination to determine the nature and severity of 
impairment from the service-connected bilateral pes planus.  
On review of the claims folder, the Board finds that all 
required notice and development action specified in VCAA, the 
implementing regulatory changes (66 Fed. Reg. 45,630 (Aug. 
29, 2001) (to be codified at 38 C.F.R. §§ 3.102, 3.156(a), 
3.159, 3.326(a)), and the September 2000 remand have been 
complied with in this appeal.  The statement of the case, 
supplemental statements of the case, and July 2000 Travel 
Board hearing provided the veteran and his representative, 
specifically satisfy the § 5103A requirement of the new 
statute in that they clearly notify them of the evidence 
necessary to substantiate his increased rating claim.  

The duty to assist under the amended § 5103A has been 
fulfilled as all the evidence and records identified by the 
veteran as plausibly relevant to his pending claim have been 
collected for review.  The available medical examination 
reports are thorough and contain sufficient information to 
rate the service-connected bilateral pes planus according to 
the applicable rating criteria.  See Massey v. Brown, 7 Vet. 
App. 204 (1994).  The Board is satisfied that the veteran has 
been adequately assisted in the development of his claim, and 
that there are no outstanding pertinent records which the RO 
has not obtained or attempted to obtain.  No further 
assistance is necessary to comply with the requirements of 
this new law or any other applicable regulation regarding the 
development of the veteran's increased rating claim.

Disability ratings are based, as far as practicable, on 
average impairment of earning capacity attributable to 
specific disabilities.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1 
(2001).  Generally, the degrees of disability specified are 
considered adequate to compensate for loss of working time 
from exacerbations or illnesses proportionate to the severity 
of the several grades of disability.  Id.  Consideration must 
be given to the ability of the veteran to function under the 
ordinary conditions of daily life.  38 C.F.R. § 4.10 (2001).  
If there is a question as to which of two evaluations should 
apply, the higher rating is assigned if the disability 
picture more nearly approximates the criteria required for 
that rating.  Otherwise, the lower rating is assigned.  
38 C.F.R. § 4.7.  

The evaluation of the same disability under various diagnoses 
is to be avoided.  Disability from injuries to the muscles, 
nerves, and joints of an extremity may overlap to a great 
extent, so that special rules are included in the appropriate 
bodily system for their evaluations.  Both the use of 
manifestations not resulting from service-connected disease 
or injury in establishing the service-connected evaluation 
and the evaluation of the same manifestation under different 
diagnoses are to be avoided.  38 C.F.R. § 4.14 (2001).  Cf. 
Esteban v. Brown, 6 Vet. App. 259, 261-62 (1994), holding 
that all disabilities, including those arising out of a 
single disease entity, are to be rated separately under 38 
C.F.R. § 4.25 unless they constitute the "same disability" 
or the "same manifestation" under 38 C.F.R. § 4.14.

Where entitlement to compensation has already been 
established and an increase in the disability rating is at 
issue, the present level of disability is of primary concern.  
Although a rating specialist is directed to review the 
recorded history of a disability in order to make a more 
accurate evaluation, see 38 C.F.R. § 4.2 (2001), the 
regulations do not give past medical reports precedence over 
current findings.  Francisco v. Brown, 7 Vet. App. 55 (1994).

Historically, service connection for bilateral pes planus was 
granted by RO decision in April 1946; the disability was 
assigned a 10 percent rating, and that rating has been in 
effect to date.  The decision was based on the veteran's 
service medical records showing that his pre-service 
bilateral pes planus was aggravated by service.

VA medical records from December 1946 to April 1971, 
including periodic compensation and pension medical 
examination reports, document intermittent treatment for 
various symptoms and impairment including bilateral pes 
planus, manifested by symptoms of pain, stiffness, cramps, 
and swelling of the feet.

On VA orthopedic examination in June 1997, the veteran 
indicated that he wore "extra-height shoes with insets," 
which reportedly alleviated his symptoms (but the nature or 
severity of the pertinent symptoms were not recorded on 
examination).  On examination, he walked with steady gait, 
using a cane, and he wore shoes with plastic arch inserts; 
"slight" pes planus was noted, but there was no evidence of 
swelling, angulation, "false" motion, or skin or vascular 
impairment; standing, squatting, supination, pronation, and 
arising from toes and heels were performed "poorly," and he 
supported himself on the desk.  X-ray study of the feet 
showed well maintained plantar arches.  Minimal, bilateral 
pes planus was diagnosed.

VA medical records from October 1996 to September 1998 
document treatment for symptoms and impairment including 
painful feet.  In August 1998, the veteran indicated that the 
pain of the feet increased after walking even short 
distances.  

In December 1998, W. Pennington, M.D., indicated that the 
veteran informed him that he had chronic and continuing 
bilateral foot pain since service in World War II.

At a July 2000 Travel Board hearing, the veteran testified 
that he had constant pain of the feet, increasing when 
walking any distance, and daily episodes of swelling; he 
characterized the severity of pain as 8 on a scale 1-10, 10 
being the most severe.  Reportedly, he received intermittent 
medical treatment, walked with the help of a cane, wore 
orthopedic shoes for the past 3 years, and used pain 
medication.  He indicated the he did not currently have 
significant calluses because he periodically ground them off 
with an electric sander.  

Pursuant to the September 2000 remand, the RO associated with 
the file VA and private medical records from August 1983 to 
November 2000, documenting intermittent treatment for various 
symptoms and impairment including painful feet, and showing 
that the veteran ambulated with the help of a cane and was 
wearing full length polypropylene custom orthotics with top 
covers and metatarsal pads.  

On VA orthopedic examination in November 2000, including a 
review of the claims file, the veteran reported painful feet, 
stiffness, swelling, heat and redness, fatigability, and lack 
of endurance when standing and walking (but not at rest); 
reportedly, he used arch supports and orthopedic shoes for 
walking, and he always walked with the help of a cane; he 
indicated that he had flare-ups of symptoms with prolonged 
standing, productive of an additional 15 percent of 
functional impairment.  On examination, there was a 1 cm in 
diameter exostosis over the dorsal surface of the mid-portion 
of the left first metatarsal, but the feet appeared otherwise 
normal; the examiner did not see any pes planus, the arch was 
2.5 cm from the floor when standing, weight-bearing and non-
weight-bearing alignment of the Achilles tendon was good and 
not out of place, the forefoot and mid-foot were not 
malaligned, there was no valgus, correctable by manipulation, 
and no hallux; the feet were painful on motion, his gait was 
poor, and standing was limited, but there was no evidence of 
edema, instability, weakness, tenderness, callosities, 
breakdown, unusual shoe-wear pattern indicative of abnormal 
weight-bearing, or skin or vascular changes.  X-ray film of 
the feet showed vascular calcification without evidence of 
congenital abnormality.  Exostosis of the left first 
metatarsal, and tender feet with loss of function due to pain 
were diagnosed.  

On examination in November 2000, the VA examiner indicated 
that although he found no pes planus on examination, the 
veteran did have tender feet and exostosis over the mid-shaft 
of the left first metatarsal; pronation, abduction, 
tenderness over the plantar surface of the feet, or inward 
displacement or spasm of the Achilles tendon were not 
evident, but he used orthopedic shoes and inserts; the use of 
feet going through manipulation was "very poor," and he had 
difficulty standing on the sides and insides of the feet, on 
the toes, and on the heels; there was less movement than 
normal, instability, weakened movement, excess fatigability, 
pain on motion, and incoordination, but there was no evidence 
of muscle atrophy or swelling.

Medical records from K. Uren, D.P.M., from March to April 
2001, document treatment for bilateral foot pain, which the 
veteran reportedly experienced on a daily basis (especially 
when he tried to walk); reportedly, he regularly treated the 
pain with medication.  On examination in March 2001, all toe 
nails were dystrophic, mildly elongated, discolored, brittle, 
and thickened, but there was no evidence of ulceration or 
infection; Achilles' reflexes were active and symmetrical, 
bilaterally, epicritic senses were intact, and there were no 
signs of neurovascular compromise or other neurological 
deficit; range of motion of both feet was "adequate," but 
there was evidence of crepitus on motion; the plantar aspect 
of the left second metatarsophalangeal joint was painful, 
there was evidence of diffuse discomfort throughout the 
metatarsal region of the right foot, and cuneiform exostosis 
over the left first metatarsal was noted; there was no 
evidence of capsulitis or infection, but there was bilateral 
hallux valgus deformity, mild digital contracture, and mild 
pes planus; he walked with an antalgic gait, favoring the 
left foot.  X-ray study of the feet showed inferior calcaneal 
spurring, degenerative changes of the ankles, arterial 
calcifications, exostosis over the left first metatarsal, 
bilateral hallux valgus and digital contractures, and 
bilateral pes planus.  

Disability of the musculoskeletal system is primarily the 
inability, due to damage or infection in parts of the system, 
to perform the normal working movements of the body with 
normal excursion, strength, speed, coordination and 
endurance.  Functional loss may be due to pain, supported by 
adequate pathology, evidenced by visible behavior of a 
veteran undertaking motion; weakness is as important as 
limitation of motion, and a part which becomes painful on use 
must be regarded as seriously disabled.  Factors considered 
in rating residual disability include less movement than 
normal, more movement than normal, weakened movement, excess 
fatigability, pain on movement, swelling, deformity or 
atrophy from disuse or incoordination.  38 C.F.R. §§ 4.40, 
4.45; DeLuca v. Brown, 8 Vet. App. 202 (1995).

Where there is functional loss due to pain on motion, the 
provisions of 38 C.F.R. §§ 4.40 and 4.45 must also be 
considered.  DeLuca, 8 Vet. App. at 207-8.  In this context, 
a finding of functional loss due to pain must be supported by 
adequate pathology, evidenced by the visible behavior of the 
claimant.  Johnston v. Brown, 10 Vet. App. 80, 85 (1997).  

Currently, the veteran's service-connected bilateral pes 
planus is rated under 38 C.F.R. § 4.71a, Code 5276, and a 10 
percent rating is assigned consistent with evidence of 
moderate pes planus; weight-bearing line over or medial to 
great toe, inward bowing of the tendo achillis, pain on 
manipulation and use of the feet.  A 30 percent rating is 
warranted under Code 5276 if the evidence demonstrates the 
presence of severe bilateral acquired flat feet, manifested 
by marked deformity (pronation, abduction, etc.), accentuated 
pain on manipulation and use of the feet, indications of 
swelling on use of the feet, and characteristic callosities.  
With evidence of pronounced bilateral flatfeet, marked 
pronation, extreme tenderness of plantar surfaces of the 
feet, marked inward displacement and severe spasm of the 
tendo achillis on manipulation, unimproved by orthopedic 
shoes or appliances, a 50 percent rating is for application.

Based on the evidence as a whole, the Board finds that a 30 
percent rating may be assigned the veteran's service-
connected bilateral pes planus under Code 5276.  In 
particular, the record clearly shows that he experiences 
constant, pain, stiffness, discomfort, recurrent swelling, 
weakness, tenderness, excess fatigability, and 
incoordination, increasing on walking and prolonged standing; 
there is evidence of functional impairment despite medical 
treatment, use of medication, and use of orthopedic shoes, 
shoe inserts, and a cane for ambulation; functional 
impairment increases by about 15 percent during flare-ups of 
symptoms (which reportedly occur on prolonged standing).  
Although there are no objectively demonstrable marked 
deformity or characteristic callosities, X-ray evidence shows 
the presence of calcaneal spurring, exostosis of the left 
first metatarsal, bilateral digital contractures, and mild 
pes planus.  Considering both objective manifestations of the 
disability and the subjective symptoms and impairment, the 
Board concludes that the criteria for a 30 percent rating are 
met.  The benefit of the doubt is resolved in the veteran's 
favor in this case.  38 C.F.R. §§ 4.3, 4.40, 4.45, 4.71a, 
Code 5276.

The evidence in this instance does not indicate the presence 
of pronounced pes planus with marked pronation, extreme 
tenderness of plantar surfaces of the feet, or marked inward 
displacement and severe spasm of the tendo achillis; there is 
no evidence of pes cavus or loss of use of the feet.  Thus, a 
rating greater than 30 percent is clearly unwarranted under 
Codes 5276, 5278, or 5284, respectively.

The Board notes that the evidence in this case indicates the 
presence of degenerative arthritis of the ankles; however, 
service connection is not now in effect for arthritis, and a 
rating of that together with the service-connected bilateral 
pes planus is unwarranted in this case.  See 38 C.F.R. 
§ 4.14; Esteban, 6 Vet. App. 259.


ORDER

A rating of 30 percent for the service-connected bilateral 
pes planus is granted, subject to the law and regulations 
governing the payment of monetary awards.



		
	J. F. Gough
	Member, Board of Veterans' Appeals

 


